FILED
                            NOT FOR PUBLICATION                              JUN 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30302

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00035-JLQ

  v.
                                                 MEMORANDUM *
FIDENCIO MORALES-RAMIREZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of Washington
                  Justin L. Quackenbush, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Fidencio Morales-Ramirez appeals from the 24-month sentence imposed

following his guilty-plea conviction for being an alien in the United States after

deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to

28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Morales-Ramirez contends that the sentence is substantively unreasonable.

In light of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing

factors, the bottom-of-the-Guidelines sentence is not substantively unreasonable.

See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                   10-30302